Under the doctrine of such cases as Tobisch v. Villaume,164 Minn. 126, 204 N.W. 568; Quinn v. Heldman, 157 Minn. 129,195 N.W. 774; Lundberg v. Zimmer, 159 Minn. 179, 198 N.W. 407; Pach v. Chippewa Springs Corp. 161 Minn. 125, 201 N.W. 293, it seems to me that the issues of defendant's negligence and decedent's contributory negligence were for the jury. There is testimony in the record from which a jury could find that defendant was traveling between 25 and 30 miles per hour at the time of the accident. In that event, his automobile must have been from 50 to 60 feet from the place of the accident when decedent came out from behind his car and started across the highway carrying in his hand a lighted flare. Defendant admits that he did not see decedent until he was about four feet from him. Whether under those circumstances and others appearing in the record defendant should have seen decedent and made some effort to avoid running into him was a fact question for the jury, as was the question of decedent's contributory negligence in attempting to cross the highway under the circumstances existing at the time. Decedent had a right to assume that automobiles would be driven along the place in question with care commensurate with the circumstances. Peterson v. Minneapolis St. Ry. Co. 202 Minn. 630, 279 N.W. 588; 5 Am.Jur., Automobiles, § 444.